TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 24, 2022



                                       NO. 03-20-00552-CR


                                  The State of Texas, Appellant

                                                  v.

                                Samantha Leann Lamb, Appellee




         APPEAL FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on October 9, 2020. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay

all costs relating to this appeal, both in this Court and in the court below.